Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-21-00265-CV

                   IN THE INTEREST OF B.M.S. and J.R.S., Children

                From the 454th Judicial District Court, Medina County, Texas
                             Trial Court No. 18-11-25367-CV
                         Honorable Vivian Torres, Judge Presiding

      BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. The motion to withdraw filed by appellant’s counsel is DENIED. No costs are
assessed because appellant is indigent.

      SIGNED April 13, 2022.


                                              ________________________
                                              Liza A. Rodriguez, Justice